It is my opinion that when Moore was taking his wife home he was not on his employer's business but, having taken his wife home he there ended his personal mission and when he started back to his employer's place of business to fulfill his obligation to his employer, he was from that moment on his employer's business in the discharge of the duty which he was obligated to perform.
It was not necessary to return to the employer's place of business except for the purpose of discharging the duty to his employer which he was obligated to discharge.
It was his personal duty to take his wife home because of her then condition. He could have stayed at home with her in disregard of his duty to his employer. He did not *Page 108 
do that but chose to discharge his duty to his employer and attending to his employer's business. I think the award should be affirmed.
CHAPMAN, J., concurs.